DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the figures use numbers followed by Roman numerals, such as 1I, or 1II.  This can cause confusion as to whether the Figure should be 11, 2, or 1.1.  Applicant should alternate between numerals, such as 1, and letters, such as ‘A’ or ‘a’ to avoid confusion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and those depending therefrom including claims 2-7, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims “arranging spacers to be in contact with outer peripheral side surfaces of a synthetic quartz glass substrate.”  Applicant also claims “arranging plate materials to be in contact with outer peripheral side surfaces of the spacers.”  
It’s unclear whether applicant is arranging a single spacer to be in contact with a single glass substrate, or multiple spacers to be in contact with a single glass substrate.  The specification shows only one spacer (3) to be used per substrate (1) (Fig. 1I).  Likewise with the “plate material.”  It is also advised that applicant put “a” or “the” in front of all nouns to ensure clarity and prevent any unintentional absence of antecedent basis.  For example, “arranging plate materials” should be “arranging [a plurality of] plate materials.”  For the purpose of examination, the examiner will consider this to be arranging a spacer to be in contact with a substrate and arranging a plate material to be in contact with the spacer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukio (JP2004306219A) in view of Amsterdam (US-3,418,170).
	Regarding claim 1, Yukio (JP2004306219A) discloses a method for producing a synthetic quartz glass substrate [Yukio Translation; paragraph 0001] comprising the steps of: arranging plate materials (plate 2) to be in contact with outer peripheral side surfaces of the [substrate] (1) in a state that the plate materials (plate 2) are protruded from a surface of the substrate (1) (Figs. 1A, 1B), and sandblasting the surface of the substrate (1) (Fig. 3).  Yukio fails to disclose arranging spacers to be in contact with outer peripheral side surfaces of a synthetic  quartz glass substrate and arranging the plate material to be in contact with an outer peripheral side surface of the spacer.
	However, Amsterdam (US-3,418,170) teaches arranging a spacer (mask 14) to be in contact with the outer peripheral side surface of a synthetic substrate (panel 10) (“edge 13 of the panel is then covered with a mask 14” when “[t]he bottom of the dendrite webbing is then sand blasted to removed [material]”) [Amsterdam; col. 2, lines 24-27].  Since Yukio desires the edge to be protected during sandblasting [Yukio Translation; paragraphs 0004 and 0005], it therefore would have been obvious to one of ordinary skill in the art to arrange a mask on the side of the substrate of Yukio prior to sandblasting to protect the edges from having material removed [Yukio Translation; paragraphs 0004 and 0005] [Amsterdam; col. 2, lines 24-24], allowing space between the plate wall 2 and the substrate 1 for accommodating said mask of Yukio in view of Amsterdam. 
	Regarding claim 2, Yukio, as modified, discloses the method for producing a synthetic quartz glass substrate according to claim 1, wherein Amsterdam further teaches the spacers (mask 14) are as high as a thickness of the substrate (panel 10) (the synthetic quartz glass 
	Regarding claim 3, Yukio, as modified, discloses the method for producing a synthetic quartz glass substrate according to claim 2, but fails to disclose wherein the spacers are higher than the surface of the substrate by 10 mm or less. 
	However, Yukio teaches wherein the plate material 2 protrudes 5 to 15 mm, particularly preferably (the translation is silent to the units, but the original cites the units as being “mm,” or millimeters) [Yukio Translation; paragraph 0015].  Since Yukio teaches that the plate extends higher so as to achieve a desired airflow [Yukio Translation; paragraph 0008], it therefore would have been obvious to make the spacer thick enough so that it extends the same height as the plate so as to generate the same desired airflow [Yukio Translation; paragraph 0008].
	Regarding claim 4, Yukio, as modified, discloses the method for producing a synthetic quartz glass substrate according to claim 1, but fails to disclose wherein the spacers have a width of 5 to 15 mm.
	However, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case, the thickness would be less than the thickness of the substrate, as shown in Figure 4 of Amsterdam, which is on the order of 1 to 20 mm in Yukio [Yukio Translation; paragraph 0010].  Therefore, the width of the spacers would be close to the claimed range of 5 to 15 mm.  It therefore would have been obvious to one of ordinary skill in the art to modify the spacers to the claimed thickness depending on the thickness of the substrate as well as the amount of wear to be experienced by the spacer.
	Regarding claim 5, Yukio, as modified, discloses the method for producing a synthetic quartz glass substrate according to claim 1, wherein the synthetic quartz glass substrate (1) to be processed has chamfered surfaces in peripheral parts of the surface thereof [Yukio; Fig. 1], and .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukio (JP2004306219A) in view of Amsterdam (US-3,418,170) and further in view of Koyama (JP-09100142-A).
	Regarding claim 6, Yukio, as modified, discloses the method for producing a synthetic quartz glass substrate according to claim 1, but fails to disclose wherein the spacers are made of an elastic polymer compound or a nonwoven fabric which is stretchable in a width direction.
	However, Koyama (JP09100142A) teaches spacers (i.e. masks for sandblasting) are made of an elastic polymer (“rubber material”) [Koyama; Abstract], which is a material considered stretchable in any direction, including the width direction.  Since the rubber spacers of Koyama are meant to protect glass during sandblasting, it therefore would have been considered a suitable material for protecting the edges of the substrate of Yukio during sandblasting [Koyama; Abstract].  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukio (JP2004306219A) in view of Amsterdam (US-3,418,170) and Koyama (JP-09100142-A) and further in view of Shaw (US-6,464,570).  
	Regarding claim 7, Yukio, as modified, discloses the method for producing a synthetic quartz glass substrate according to claim 6, but fails to disclose wherein the elastic polymer compound is selected from among a silicone rubber, a polyurethane rubber, a neoprene rubber, and an isoprene rubber.
	However, Shaw (US-6,464,570) teaches that polyurethane rubber is suitable as a mask material for abrasive blasting (“suitable plug material is elastomeric, such as polyurethane rubber, .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP2001276689A [Abstract], KR2004093861A [Abstract], US-20060222817, US-3,339,318, US-3,418,170, and US-6,533,643 are pertinent to the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOEL D CRANDALL/Examiner, Art Unit 3723